Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 25 Jan 2021 is acknowledged. Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 objected to because of the following informalities:  step (a)(6) recites the term “and” twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites the limitation "the edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2009/0274801) in view of Boss (Cakes & Chemistry:the science of baking), stackexchange (What is the maximum time for which the dough should be allowed to rest before making Parathas?), Valerius (US 2010/0297317) and DeLaprym (US 2014/0272010).
Regarding Claims 1, 7, and 10, Sasaki discloses a method of creating edible tableware (cup shaped baked confectionary) comprising: 
preparing dough by performing the following steps: 
making a first mixture by combining at least the following: eggs; sugar; salt; a first amount of water, margarine, and flour (paragraph 49); 
 molding at least a portion of the mixture via a mold by placing the at least a portion of the mixture into the mold, wherein the mold is a tableware shape (cup, paragraph 12); 
baking the at least a portion of the mixture in the mold at a predetermined temperature for a predetermined amount of time, wherein the predetermined temperature is based at least in part on the tableware shape, and wherein the predetermined amount of time is based at least in part on the tableware shape (paragraph 13); and 

Sasaki is silent to the particular order and process of obtaining the recited fourth mixture; specifically:  
(2) warming the first mixture to substantially fifty degrees Celsius; 
(3) making a second mixture by combining the first mixture with a shortening including one or more of:(A) butter; and (B) margarine; 
(4) warming the second mixture to substantially fifty-five degrees Celsius; 
(5) making a third mixture by mixing at least the second mixture and flour for substantially three minutes; and 
(6) cooling the third mixture to substantially room temperature over a first time range
between and including four hours and six hours, wherein the cooled third mixture is the dough, and wherein the dough is made from a composite mixture having a weight made up of:
45 to 49% flour, 18 to 20% sugar, 8 to 10% eggs, 16 to 18% shortening and 3% salt;
(b) kneading the dough for substantially three minutes; 
(c) exposing the dough for substantially one hour, wherein the dough is at room temperature at the expiration of substantially one hour; 
(d) making a fourth mixture by combining the dough with a second amount of water;
(e) kneading the fourth mixture for a second time range between and including ten minutes and fifteen minutes, wherein the fourth mixture is made up of between 5 and 7 percent water; 
(f) cooling the fourth mixture to a first temperature range between and including three degrees Celsius and ten degrees Celsius; 
(g) resting the fourth mixture for substantially three minutes; 
 and wherein the edible tableware has a Waterfastness Rating of at least forty minutes.
However, since Sasaki is also directed to a dough, the use of known techniques for obtaining dough such as kneading times, order of steps, and operating conditions would have been a matter of 
As to the limitations of warming up the mixture, it would have been within the technical grasp of one of ordinary skill in the art to selectively warm up the mixture to manipulate the properties of the butter, and to dissolve the sugar, and salt. 
As to the limitation of cooling the mixture for four to six hours, it is well known to allow dough mixtures to rest at room temperature to achieve autolysis or allow hydration of the flour to develop a gluten matrix as supported by the discussion found in StackExchange (4 or 6 hours of autolysis, top of page 2). Additionally, the kneading and resting times are known to one of ordinary skill in the art to achieve the desired elasticity of a dough mixture and would have been determined through routine experimentation. 
As to the limitation of cooling down the mixture to a temperature between 3 to 10 degrees Celsius, Valerius is relied on to teach the step of cooling down a dough mixture prior to molding to maintain its shape firmly at room temperature for a short time prior to being placed into molds (paragraph 24). Therefore, it would have been obvious to one of ordinary skill in the art to chill the mixture to a temperature necessary to maintain the shape of the mixture during the molding step. 
As to the limitation of the composition of the dough and Waterfastness rating, Sasaki discloses a dough composition having a total of 207.56 wt parts (paragraph 49), where 100 wt part is flour (about 48%), 30 wt part sugar (about 14.4% sugar), 45 wt part margarine (about 21.6%), 5 wt part of egg (about 2.4%), and 0.6 wt part salt (about 0.3%), where the differences from the claimed composition would have 
Regarding Claim 2, Sasaki further teaches wherein the edible tableware is a cup and further comprises: 
a side wall including a first end and a second end (peripheral wall), wherein the first end is at least partially in contact with the first side of the first wall, wherein the base and the side wall form the shape of a cup (Fig. 5), wherein a first majority portion of the side wall between the first end and the second end has a first thickness of less than three millimeters, and wherein a second majority portion of the base has a thickness of less than six millimeters (paragraph 19).
Regarding Claim 3, Sasaki further teaches wherein the edge has a third thickness of less than five millimeters (paragraph 19).
Regarding Claim 4
Regarding Claim 5 and 8, Sasaki further contemplates a predetermined temperature of 200C (paragraph 54) but is silent to any temperature higher than 200C. However, Valerius is relied on to teach known baking temperature of 450 degrees F (about 232 C) to achieve an edible bowl made from similar ingredients. It would have been apparent to one of ordinary skill in the art that baking at higher temperatures would achieve different effects. It is also noted that Valerius higher temperature is determined due to the chilling step prior to the baking step. 
Regarding Claims 6 and 9, Sasaki further teaches wherein the predetermined time range is 7 minutes (paragraph 50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792